Citation Nr: 1748400	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-19 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the left knee.

2.  Entitlement to service connection for degenerative joint disease of the right knee.

3.  Entitlement to service connection for degenerative joint disease and calcaneal spurs of the left foot.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Brozyna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to August 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In October 2016, the Veteran testified at a Board hearing via video-conference before the undersigned Veterans Law Judge.  A transcript of that hearing has been prepared and associated with the record on appeal.

For the reasons expressed below, this appeal is being REMANDED to the RO, via the Appeals Management Office (AMO) in Washington, D.C.  VA will notify the appellant if further action is required.

In his statement of July 2013, the Veteran indicated he was unemployed.  This matter is referred to the RO/AMO for appropriate action.  


REMAND

The Veterans Claims Assistance Act of 2000 requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In the present case, the Board finds that further development with regard to the duty to assist is required.  The Veteran identified outstanding Miami VA Medical Center in October 2016.  Because such records, if obtained, might contain information bearing on the Veteran's appeal, efforts should be made to procure them.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In addition, the Veteran relates that he is in receipt of disability benefits from the Social Security Administration (SSA) due, at least in part, to pain associated with degenerative joint disease in his knees.  See CAPRI Records Receipt Date October 2016 at 93 (VA Healthcare Systems Treatment Records).  Thus far, it does not appear that any attempt has been made to obtain a complete copy of the medical records underlying the SSA's award.  Because the records from SSA could contain information pertinent to the issue on appeal, efforts should be made to procure them.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

With respect to the need for a medical examination, the Board notes that the Veteran was provided with a VA examination for his left knee in May 2010.  See VA Examination Receipt Date June 2010.  The VA examiner diagnosed the Veteran with left knee degenerative joint disease, and opined the claimed left knee condition is less likely as not (less than 50/50 probability) caused by or a result of the in-service left knee condition.  The VA examiner explained that the Veteran's service record only contains a consultation request form for a single left knee evaluation while on active duty and the form was never completed by the orthopedist.  The examiner further indicated that the lack of documentation from the date of discharge in 1989 through the date of this opinion, May 2010, belies a causal relationship.  However, since the opinion further Service Treatment Records have been added showing left knee treatment in service.  See Service Treatment Records Receipt Date July 2014.  Accordingly, remand is appropriate in order to obtain additional medical opinion to determine whether the current left knee disability had its onset in or is otherwise related to his active duty service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In addition, the Veteran was not provided medical examinations for his right knee and left foot as set out in 38 C.F.R. § 3.159(c)(4) and McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  He has current diagnoses of advanced bilateral degenerative joint disease of the right knee and mild degenerative joint disease of the left foot with small calcaneal spurs.  See CAPRI Records Receipt Date December 2016 at 1, 5-6 (VA West Palm Beach Treatment Records).  Service Treatment Records relate that the Veteran had a baker's cyst and fluid in both knees.  See Service Treatment Records Receipt Date July 2014 at 3.  In addition, the Veteran has competently stated that he had experienced left foot pain due to combat boots and related knee problems due to exercises in service.  See VA 9 Appeal to Board of Appeals Date July 2013; See CAPRI Records Receipt Date May 2013 at 34 (VA West Palm Beach Treatment Records).  Under the circumstances, the Board finds that the requirements for obtaining a VA examination and opinion have been satisfied.  Because neither has of yet been provided, further development is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA Treatment records to include from the Miami VA Medical Center.  The most recent VA records date from February 2010.  

All attempts to procure the identified records must be documented in the claims file, and the Veteran and his representative must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file.


2.  Ask the SSA to provide copies of any records in its possession pertaining to its consideration of the Veteran's application for SSA benefits, to include any medical records considered in making a decision on that application, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for VA examinations to determine whether his current bilateral knee and left foot disabilities had their onset in or are otherwise related to his active duty service.  
The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the appellant's electronic (Virtual VA) file), must be made available to the examiner, and the report of examination should include discussion of the Veteran's documented history and assertions.  An examination that fails to consider and discuss the Veteran's lay statements is inadequate.  All indicated tests and studies (to include x-rays, if necessary) should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.


The examiner should clearly identify all current disabilities of the bilateral knees and left foot.  Then, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service.  

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

